Citation Nr: 0707181	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-34 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.  

2.  Entitlement to service connection for a respiratory 
condition.   

3.  Entitlement to service connection for a heart condition, 
described as tightness in the chest.

4.  Entitlement to service connection for heat exhaustion. 

5.  Entitlement to service connection for loss of a tooth, to 
include eligibility for Department of Veterans Affairs 
outpatient dental treatment.      

6.  Entitlement to service connection for a bilateral knee 
condition.  

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for headaches.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1997 to 
February 2000.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and May 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The veteran's November 2003 substantive appeal included a 
request for a Travel Board hearing.  However, in December 
2005, the veteran indicated his desire to cancel that 
request.  As such, the Board hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(e) (2006). 

The RO also associated additional VA treatment records and 
examinations with the claims folder following the issuance of 
the last supplemental statement of the case (SSOC) in January 
2005, without a waiver of RO consideration from the veteran.  
However, review of that evidence reveals that it is not 
relevant to the disposition of the issues on appeal, such 
that a remand to the RO for preparation of another SSOC is 
not required.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.800, 
20.1304 (2006).  In other words, the Board finds that these 
records do not change the substance of the issues adjudicated 
below, such that a waiver letter or a remand for another SSOC 
is not necessary.  

Finally, one of the matters the Board must address is which 
issue or issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2006).

In this respect, in a December 2005 rating decision, the RO 
denied the veteran's claims of increased ratings for his 
service-connected bilateral pes planus and low back 
disabilities.  The veteran did not perfect his appeal by 
filing a notice of disagreement and substantive appeal.  See 
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2006).  
Although the veteran's representative mistakenly contends in 
the January 2007 Appellant's Brief that these issues are 
currently on appeal, these issues are simply not before the 
Board at this time without evidence of any timely appeal. 

The issues of service connection for a bilateral knee 
condition, hypertension, and headaches are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran is 
currently diagnosed with bilateral shin splints, a 
respiratory condition, dehydration, or a heart condition, and 
no competent evidence of diagnoses for these conditions 
during service from November 1997 to February 2000.  

2.  The veteran's loss of teeth does not fall under the 
categories of compensable dental conditions set forth in 38 
C.F.R. § 4.150, and the veteran does not meet the 
requirements under 38 C.F.R. § 17.161 for service connection 
for the limited purpose of receiving VA treatment.


CONCLUSIONS OF LAW

1.  Service connection for bilateral shin splints is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  Service connection for a respiratory condition is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

3.  Service connection for a heart condition, described as 
tightness in the chest, is not established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Service connection for heat exhaustion is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

5.  The criteria for entitlement to service connection for 
loss of a tooth are not met. 38 U.S.C.A. §§ 1110, 1712, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

With respect to his claims of service connection for 
bilateral shin splints, a respiratory condition, dehydration, 
and a heart condition described as chest tightness, the first 
requirement for any service connection claim is the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  In this regard, VA treatment records from 
2001 to 2004 including various lung and chest X-rays are 
negative for any of these conditions, despite the veteran's 
subjective complaints.  The Board emphasizes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).
Consequently, absent evidence of current disabilities, 
service connection for bilateral shin splints, a respiratory 
condition, dehydration, and a heart condition cannot be 
granted. Id. 
  
The Board adds that although service medical records (SMRs) 
record the veteran's complaints of chest tightness, 
dehydration (on two occasions), shortness of breath, and one 
diagnosis of shin splints (January 1999),  there is simply is 
no competent evidence of any residual disability from these 
complaints and treatments.  In fact, the veteran underwent a 
thorough Medical Evaluation Board (MEB) examination in 
October 1999 during service that specifically revealed no 
evidence of residual disability for these alleged conditions, 
providing strong evidence against these claims.  In fact, the 
MEB only found that he should be separated from service due 
to his preexisting bilateral pes planus, for which he is 
already service connected.  

The post-service medical record only provides more evidence 
against these claims, failing to indicate their existence, 
let alone a disorder related to service. 

The veteran's personal belief that he has these conditions 
related to his military service is not competent evidence 
needed to establish service connection.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Accordingly, the 
evidence in this case is not so evenly balanced to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107.  The above 
claims must be denied.  

With regard to his dental claim, under current VA 
regulations, compensation is only available for certain types 
of dental and oral conditions listed under 38 C.F.R. § 4.150, 
such as impairment of the mandible, loss of a portion of the 
ramus, and loss of a portion of the maxilla.  Compensation is 
available for loss of teeth only if such is due to loss of 
substance of body of maxilla or mandible.  See Simmington v. 
West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone 
loss through trauma or disease such as to osteomyelitis must 
be shown for purposes of compensability.  The loss of the 
alveolar process as a result of periodontal disease is not 
considered disabling.  See Note to Diagnostic Code 9913, 38 
C.F.R. § 4.150.  

Outpatient dental services and treatment will be furnished 
only under specified circumstances.  38 U.S.C.A. § 
1712(a)(1); 38 C.F.R. § 17.161.  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.161.  They are not considered as disabling conditions.  
38 C.F.R. § 3.381(a).  Simply stated, such disabilities, 
while they may receive treatment by VA, do not receive VA 
compensation by the VA. 
 
Each defective or missing tooth and disease of the teeth and 
periodontal tissues is considered separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service.  38 C.F.R. § 3.381(b).  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. 
§ 3.381(b).  The significance of finding a dental condition 
is due to service trauma is that a veteran will be eligible 
for VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  

Legal authority describes various categories of eligibility 
for VA outpatient dental treatment, to include veterans 
having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for veterans having 
a noncompensable service-connected dental condition, provided 
they apply for treatment within 90 days or one year after 
service, dependent on whether service was before or after 
October 1, 1981 (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); those who were detained as a POW 
(Class II(b) and Class II(c) eligibility); those who made 
prior applications for, and received, dental treatment from 
VA for noncompensable dental conditions but were denied 
replacement of missing teeth that were lost during any period 
of service prior to his or her last period of service 
(Class IIR (Retroactive) eligibility); those having a dental 
condition professionally determined to be aggravating 
disability from an associated service-connected condition or 
disability (Class III eligibility); those whose 
service-connected disabilities are rated at 100% by schedular 
evaluation or who are entitled to the 100% rating by reason 
of individual unemployability (Class IV eligibility); those 
who participate in a rehabilitation program under 38 U.S.C. 
chapter 31 (Class V eligibility); and those who are scheduled 
for admission or who are otherwise receiving care and 
services under chapter 17 of 38 U.S.C. (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

A claim for service connection for a dental disorder is also 
considered a claim for VA outpatient dental treatment.  Mays 
v. Brown, 5 Vet. App. 302 (1993).    

Selected VA regulations governing dental claims were revised 
for purposes of clarification, effective June 8, 1999.  The 
regulations were merely clarifying in nature.  In any event, 
the veteran's claim for a dental condition was received in 
October 2001.  Hence, only the current regulations are 
applicable. 

The veteran contends that a dental filling he received on 
tooth #14 during service resulted in an abscess in his gums, 
leading to the removal of this tooth five months after 
discharge from service.  See Application for Compensation 
dated October 2001 and private medical treatment letter of 
"W.N.," D.M.D., dated July 2001.  Since a claim for service 
connection for a dental disorder is also considered a claim 
for VA outpatient dental treatment, the Board will consider 
both.  See generally Mays v. Brown, 5 Vet. App. 302 (1993).        
 
Service medical dental records show that the veteran was 
treated for a cavity on tooth #14 during service.  The tooth 
was labelled as "defective."  Notably, a treatment note 
from November 1998 documents significant plaque and heavy 
food particles for the veteran's teeth.  The dentist 
recommends to the veteran that he brush and floss more 
regularly.  Several other teeth were removed during service, 
however, none of these teeth is currently on appeal.  Five 
months after discharge from service, in July 2001, Dr. N 
extracted tooth #14.  Importantly, Dr. N. extracted the tooth 
due to its "decayed" nature.  

As such, there is no evidence in service or post-service 
records of loss of substance of body of maxilla or mandible.  
The evidence does not indicate that tooth #14 was 
nonreplacable.  There is no evidence or allegation of bone 
loss through trauma or disease such as to osteomyelitis.  The 
Board emphasizes that the loss of the alveolar process as a 
result of periodontal disease and alveolar abscesses are not 
considered disabling.  38 C.F.R. § 3.381(a).  Consequently, 
the veteran does not have one of the dental disorders listed 
under 38 C.F.R. § 4.150.  Therefore, there is no basis for an 
award of compensation based on the veteran's loss of tooth 
#14.  The Board finds that service and post-service medical 
records provide evidence against this claim. 

Nevertheless, the Board will determine whether the veteran 
has met the requirements for entitlement to service 
connection for a noncompensable dental disorder, for the sole 
purpose of establishing VA outpatient dental treatment .  See 
38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  As discussed 
above, the classes of eligibility for dental treatment are 
set forth in 38 C.F.R. § 17.161.  

Considering the applicable regulations, the Board finds no 
basis for establishing the veteran's entitlement to VA 
outpatient dental treatment.  First, he does not have an 
adjudicated service-connected dental disability.  He did not 
apply for treatment within 90 days of discharge as required 
by regulation for veterans discharged after September 30, 
1981.   In addition, the veteran did not have combat wounds 
or in-service trauma, was not a prisoner of war, does not 
have a 100 percent service-connected disability rating, did 
not apply for retroactive benefits, does not have a dental 
condition that has been adjudicated as aggravating a service-
connected disability, has not been treated for a dental 
disorder professionally determined as necessary for 
participation in a VA vocational rehabilitation program, and 
is not receiving other VA medical care where it has been 
determined that the dental disorder is complicating a medical 
disorder.  See 38 U.S.C. § 1712; 38 C.F.R. § 17.161.  
Accordingly, the Board finds that the criteria for 
entitlement to VA outpatient dental treatment are not met. 

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for service connection for loss 
of tooth #14.  The veteran's loss of tooth #14 does not fall 
under the categories of compensable dental conditions set 
forth in 38 C.F.R. § 4.150, and the veteran does not meet the 
requirements under 38 C.F.R. § 17.161 for service connection 
for the limited purpose of receiving VA treatment.  As such, 
the dental claim is denied.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in November 2001, March 2002, July 2003, and January 
2005, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the final fourth element of notice, the 
January 2005 VCAA letter specifically asks the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004).  The Board finds no harm to the veteran in giving him 
more notice following the adverse rating action.  

The Board observes that the RO issued its initial VCAA 
notices prior to the adverse determinations on appeal.  
Pelegrini, 18 Vet. App. at 120.  Although the RO provided the 
veteran with supplemental information in the latter VCAA 
letters, there is no indication or allegation that doing so 
resulted in prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  Moreover, the Board emphasizes 
that neither the veteran nor his representative has made any 
showing or allegation of any defect in the provision of 
notice that resulted in some prejudice to the veteran.  The 
Board finds that any deficiency in the content or timing of 
these notices is harmless error.    

Since the Board has concluded above that the preponderance of 
the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further VCAA notice is needed.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board acknowledges that the RO provided the veteran with 
certain VCAA notice after the initial rating decision on 
appeal.  However, the Federal Circuit recently held, as a 
matter of law, that the provision of adequate VCAA notice 
prior to a "readjudication decision" such as a SOC or SSOC 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to the initial 
adjudication. See Mayfield  v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III] 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  
In this respect, the RO issued all VCAA notice letters prior 
to the last January 2005 SSOC.    

With respect to the duty to assist, the RO has secured the 
veteran's SMRs and VA treatment records.  The veteran 
submitted some private dental records; however, there is no 
indication in the claims folder that the veteran identified 
and authorized VA to obtain any additional private records.  
Neither the veteran nor his representative has contended that 
any additional evidence remains outstanding.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 C.F.R. § 3.159(c)(4)(i).  

In this regard, a VA etiological opinion has not been 
obtained for the issues of service connection for bilateral 
shin splints, a respiratory condition, dehydration, and a 
heart condition described as chest tightness.  However, as 
discussed above, VA treatment records demonstrate no 
competent evidence of these disabilities, and no evidence of 
a nexus to complaints in service.  As service and post-
service medical records, as a whole, provide no basis to 
grant these claims, the Board finds no basis for a VA 
examination to be obtained.  Simply stated, the standards 
of McLendon are not met in this case for these particular 
issues.  Therefore, the Board is satisfied that all relevant 
evidence identified by the veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for bilateral shin splints is denied.   

Service connection for a respiratory condition is denied.      

Service connection for a heart condition, described as 
tightness in the chest is denied.   

Service connection for heat exhaustion is denied.    

Service connection loss for loss of a tooth, to include 
eligibility for Department of Veterans Affairs outpatient 
dental treatment is denied.         


REMAND

First, with regard to the issues of service connection for a 
bilateral knee condition, hypertension, and headaches, a 
remand is required for a VA examination and opinion per the 
McLendon decision discussed above.  

SMRs reveal no treatment for a bilateral knee condition.  As 
to hypertension, blood pressure readings taken over a five-
day period in August 1999 and October 1999 show some elevated 
readings, but no diagnosis of hypertension.  An October 1999 
MEB physician noted ruling out hypertension, but no further 
analysis or diagnosis followed.  Finally, SMRs reveal one 
complaint of headaches in April 1998, but an examination 
revealed no diagnosis.  However, an October 1999 MEB report 
yielded a diagnosis of tension headaches in service per the 
history reported by the veteran.  

Post-service, with regard to the knees, the veteran has been 
treated for bilateral knee pain since November 2001.  VA X-
rays of both knees dated November 2001 reveal a finding of 
patellofemoral articulations.  Subsequently, according to a 
VA treatment note from a physician assistant dated February 
2002, the veteran was diagnosed with Osgood-Schlatter disease 
of both knees.  The physician assistant stated that the onset 
of this disease was gradual due to marches during service.  
  
Post-service, with regard to hypertension, VA treatment 
records from 2001 to 2004 reveal diagnoses of well-controlled 
hypertension.  A November 2001 VA treatment note indicates 
that this condition was present during service in 1998, but 
went untreated.  

Post-service, as to headaches, VA treatment records reveal 
treatment for headaches in September 2001, October 2002, and 
February 2003.  VA physicians have indicated that his 
headache symptoms are typical of migraines, and these 
headaches have continued since service.  

Based on the Court's recent decision in McLendon, and some 
evidence suggesting a connection between the above disorders 
and military service only several years before, a medical 
examination and opinion is required in this case to determine 
the nature and etiology of his bilateral knee pain, 
hypertension, and headaches.  In this regard, the Board 
emphasizes that disorders diagnosed after discharge may still 
be service connected if all the evidence, including pertinent 
service records, establishes that the disorders were incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).
  
Second, the RO should provide the veteran with VCAA notice 
letter that complies with Court decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Specifically, this 
notice must inform the veteran that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded, and also must include an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.     

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
VCAA notice that complies with the 
recent Court decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
Specifically, this notice must inform 
the veteran that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded, and also must 
include an explanation as to the type 
of evidence that is needed to establish 
both a disability rating and an 
effective date.   

2.	The RO should then arrange for the 
veteran to be scheduled for a general 
VA examination to determine the nature 
and etiology of any current bilateral 
knee pain, hypertension, and headaches.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse consequences for his 
claim.  The examination should include 
any test or study deemed necessary by 
the examiner.  The examination should 
comply with AMIE protocols.  The claims 
folder must be made available for 
review for the examination and the 
examination report must state whether 
such review was accomplished.  Based on 
a comprehensive review of the claims 
folder including SMRs, VA treatment 
records from 2001 to the present, as 
well as a current physical examination 
of the veteran, the examiner is asked 
to provide a diagnosis for any 
bilateral knee pain, hypertension, and 
headaches present.  The examiner should 
also provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability) that any current 
bilateral knee condition, hypertension, 
or headaches is related to the 
veteran's period of active duty service 
from October 1997 to February 2000.  

The term "at least as likely as not" 
does not mean                  within 
the realm of medical possibility, but 
rather the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should include a complete 
explanation with his or her opinion, 
based on findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, the 
examination report should so state. 

3.	After completing any additional 
necessary development, the RO should 
readjudicate issues on appeal of 
service connection for a bilateral knee 
condition, hypertension, and headaches, 
considering any new evidence secured 
since the January 2005 SSOC.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative with another SSOC and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


